Title: To James Madison from Henry Fanning, 12 February 1814
From: Fanning, Henry
To: Madison, James


        
          Old Cunninghams PrisonNew York Feby 12th 1814
          Sir
        
        When an honest, and once respectable individual, of this great Republic, is imprisoned, oppressed, and persecuted, When the Laws intended for relief in such cases, are permited to be twisted, and misconstrued, to gratify malignancy; When the departments of state decline interfering, and when attempts are made to poison the minds of men of respectability to influence Congress against him, his last, his only, hope is in an appeal to the Chief Magistrate of his Country for protection and relief, if he fails in this, their is nothing left but perpetual imprisonment and dispair, such Sir is my situation, and while as a member of community I am entitled to

protection, I trust I shall be excused by stating to you, respectfully, in the plain language of a Seaman, my oppression, and persecution, and soliciting thro’ your magnanimity relief. I will not here mention the services I have rendered to my Country, nor the claims I have on the Republican party, but I will endeavour briefly to run over the bitterest part of my life, and if in any one instance I have acted improperly it is yet unknown to me.
        Last May mr Sanford informed me that he had obtained two judgment on UStates Bonds against me, I stated to him the situation of my property, and that I was not prepared to pay the money, but if he wished further security I would satisfy him, he observ⟨ed⟩ that he considered the money secure, that I might make myself easy, & that I should not be crouded for the money, shortly after I receiv’d a note from him stating, that if I did not pay the money in a few days, he should Issue execution, I claimed the usual privalede, & offered to satisfy him with security for the principa⟨l⟩ & interest due the UStates on having a reasonable time allowe⟨d⟩ he plead fresh orders &c &c. I was put in Prison, Ruined, and the UStates have lost their money, all of which might have be⟨en⟩ prevented by Mr Sanford. The Comptroller in his prin⟨ted⟩ circular, on issueing executions, coldly observes, that altho this may appear hard in some cases yet they are not without relief by applying to the Treasury, or more properly to Congress, what chance has a poor prisoner in Congress when opposed by him, and the Treasu⟨ry?⟩.
        If the same fate should attend other applicants for relief, that has attended me, Wretched, and Degraded, must be the mind, that would not prefer Death in any shape, while the philanthropist would drop a Tear and say that such sufferings are an apology for any act of desperation. Previous to my being imprisoned I never made a conveyance, that was not in my opinion for the benifit of the UStates, a few days after I was imprisoned (July 23d) I offered to Mr Jones, to surrender all the property that ⟨I⟩ possesed into the hands of good honest men, to pay the UState⟨s⟩ first, what more could I do. I was always willing the UStat⟨es⟩ should be the first paid, but my other creditors objected to the property being put into the hands of the UStates, and it appear⟨ed⟩ to me an act of injustice, to suffer the property of others to be unnecessarily sacrificd. On the 14th of August I receivd a let⟨ter⟩ from Mr. Jones, stating, if I applied for a discharge under the Act of June 6th 1798, it should be immediately attended to, and the discharge granted, I drew up a petition to the Treasury; and gave it to my Councel to put in legal form, who was of an opinion that it was only necessary to state such property as was in my power to surrender, this petition was forwarded to Mr Jones, after a very long time passed, without hearing from him, I receiv’d information that it was necessary I should surrender all claims to property as well as property, this I had no objections to, and wrote to a friend in Washington to endeavor to get the

Treasury to consent to have the property put in some good mans hands that would make the most of it, my friend wrote me that he called on Mr Jones, and was informed that Mr Sanford had reported on my application, that I was not entitled to the benifit of the Law of 1798, as I had conveyed property pending the UStates suits.
        I will now venture to assert, that no solitary case can be found, where a mercantile person has obtained relief by the law of 1798 but what he did convey money or property to pay some person pending the UStates suits against him, this is so notorious a fact, that I question whether even Mr Sanford would deny it, and is it just that Mr Sanford, the secret & most bitter enemy I have, should have been my judge, while some of his friends were employd to injure me, by going round publicly, and circulating, the most infamous falshood, (perhaps to justify Mr Sanford) likewise, endeavouring to prevent my friends, becoming Bail for me. I must beg pardon Sir, for treating a public officer with so little respect, but really a man who will lay aside the Gentleman, to resort to such means as he has done with me, (in my opinion) deserves to be treated with sovereign contempt. I have just heard the Capture of the ship Zephyr from France, with the remainder of my property there, (not a cent insured) which about the time of my confinement amounted to near $70,000, all now cut up & destroyd.
        From this property I always fondly hoped, to save enough to pay the U States, and had I been at liberty only a few days ago, I could have insured enough on this last property to have nearly paid the UStates. But its gone, and I have now nothing left to pay the UState⟨s⟩, for Mr Sanford has levied on me, all the US executions, leaving other judgments of individuals to take the property in D Dunhams hands.
        Three days more Sir, will complete the seventh month of my close confinement, and I think now, that my troubles, suffering, & misfortunes, have been sufficient, (if malice governs my fate) to gratify the most malicious mind, If punishment is the object of my enemies, they aught to be satisfied with what I have suffered, and the wretched situation of my family, or they are callous to feeling.
        My Wife & child have been with me during my confinement, and have suffered much more than myself, as they have always lived in the sunshine of prosperity, & never experienced hardships before.
        But the sacrifice of my aged mother wrings my very soul; My Hond Father when I was a youth receivd from me a sacred promise that while I lived I would protect and take the best of care of my beloved mother. When I was confined she was at my Country seat, with the remainder of my family, & as I was almost daily in hope that the UStates would see it their interest to liberate me, I kept my situation unknown to her, as long as I could, but as soon as she knew where I was, she took to her bed, and in a

few days, her soul departed to Regions unknown. With the greatest Respect I am sir your Huml Sert
        
          Henry Fanning
        
      